DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the application filed on 08/22/2019.

Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Claim 19 recites means for receiving event attributes; means for generating an invitation; means for extracting the event identity information; means for generating graphical user interface (GUI) descriptors; means for transmitting the GUI descriptors; means for receiving one or more updated attributes; and means for causing the scheduled online communication event. 
Claim 20 recites means for obtaining account credentials; means for receiving access credentials; and means for verifying account information; and means for causing access.
As stated above, the claim limitations use the word “means” that are coupled with functional languages without reciting sufficient structure to perform the recited function and the means are not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kosugi et al. (US 2019/0386839), in view of Schutzman et al. (US 2019/0370026).

using one or more hardware processors (¶0105): 
receiving event attributes for a scheduled online communication event (Fig. 3; S104, Fig. 9; ¶0044, “the meeting-registration image IM1 includes input fields to input information, such as the name of the meeting, the date and time of the meeting, the location of the meeting, the place to store a meeting handout, and the participants”); 
generating an invitation for the scheduled online communication event that includes a hyperlink embedded in the invitation, the hyperlink comprising embedded event identity information identifying the scheduled online communication event (Fig. 7; S106, Fig. 9; ¶0062, “the invitation information H contains information, such as the URL for meeting information, the name of the meeting, the meeting ID, the URL for storage place, the names of participants, credentials”; ¶0087, “the setting unit 302 sets up a meeting in accordance with the meeting-registration information and creates meeting information G”);
extracting the event identity information from an access request generated through selection of the hyperlink by a computing device (Fig. 3; B1-B3, Fig. 4; ¶0044; ¶0047; ¶0054, “when the user clicks the operating button B2, the registration unit 214 transmits information, such as the participant ID, the password, and the password to connect to the access point, to the meeting device 100”; ¶0092, “in response to such a clicking operation, the acquisition unit 215 of the participating terminal 200 requests a connection to the meeting device 100 (Step S119)”; ¶0100); 
graphical user interface (GUI) using the event attributes, the event attributes accessed using the event identity information from the hyperlink (Fig. 4; ¶0054, “when the user clicks the operating button B1, the display unit 204 displays a website (e.g., an image of a folder) storing the meeting handout and indicated with the linked Uniform Resource Locator ("URL").  In one example, when the user clicks the operating button B2, the registration unit 214 transmits information, such as the participant ID, the password, and the password to connect to the access point, to the meeting device 100”);
causing event controls to be displayed through an interface on the computing device (Fig. 4; ¶0045, “the display control unit 210 displays a meeting-information image IM2 (see FIG. 4) showing the information on the meeting on the display unit 204 in accordance with the invitation information H (see FIG. 7) transmitted from the server 300”); 
receiving one or more updated attributes from the computing device selected via an event controls through the interface (S136, Fig. 9; ¶0035, “managed updating of meeting handout data that allow users to share and update information at predetermined times before or after the meeting has started and to ensure that the updated meeting handout data is shared to other participating terminals”, ¶0038, “Each participating terminal 200 receives the input operation from the user to update the meeting handout”); and 
causing the scheduled online communication event to be executed in accordance with the updated attributes (¶0001, “managed updating of meeting handout data”; ¶0015, “a meeting information display image for a meeting with managed updating of meeting handout data”). 

Kosugi does not specifically disclose generating graphical user interface (GUI) generating graphical user interface (GUI) descriptors using the event attributes; and transmitting the GUI descriptors to the computing device to cause event controls to be displayed through an interface on the computing device, the event controls permitting change of one or more of the event attributes (415, 419, Fig. 4; ¶0009, “the GUI may be provided via one or more GUI descriptors that are created by the GUI service and sent to a computing device of the user. The computing device of the user may then render the GUI descriptors to create a GUI for the user that is customized to the user”; ¶0010, “These GUI descriptors may be rendered in a specialty application, or in a general application such as a web browser”; ¶0037, “GUI service 415 may include a controller 424. Controller 424 may instruct GUI descriptor creator 419 to create and provide to users one or more GUI descriptors, that when rendered, allow the users to sign up for the GUI service 415”; ¶0041, “User devices may download the GUI descriptors, render them to create one or more GUIs and provide input received to the GUI service 415”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kosugi to include generating graphical user interface (GUI) descriptors using the event attributes; and transmitting the GUI descriptors to the computing device to cause event controls to be displayed through an interface on the computing device, as taught by Schutzman because it would extend the GUI functionality by adding the GUI descriptors, thereby providing a customized graphical user interface (Schutzman, ¶0010; ¶0037).
verifying account information in response to receiving the access request; and causing access to be granted to the event controls in response to verification of the account information (¶0054, “when the user clicks the operating button B2, the registration unit 214 transmits information, such as the participant ID, the password, and the password to connect to the access point, to the meeting device 100”; ¶0059, “The credentials include IDs and passwords to identify the participants, and are used to authenticate a participant”; ¶0063; ¶0066, “authenticates the participant based on the ID and the password of the participant transmitted from the participating terminal 200 to permit the participating terminal 200”). 

As to claim 3, Kosugi discloses the method of claim 2, wherein verifying the identity of the user comprises: obtaining account credentials for one or more accounts indicated by the meeting attributes; receiving access credentials from the computing device; and verifying the account information by confirming that the received access credentials match the account credentials (¶0054, “when the user clicks the operating button B2, the registration unit 214 transmits information, such as the participant ID, the password, and the password to connect to the access point, to the meeting device 100”; ¶0059, “The credentials include IDs and passwords to identify the participants, and are used to authenticate a participant”; ¶0063; ¶0066, “authenticates the participant based on the ID and the password of the participant transmitted from the participating terminal 200 to permit the participating terminal 200”). 

wherein the access request is a first access request, the method further comprising: receiving a second access request generated through selection of the hyperlink embedded in the invitation generated for the online communication event; obtaining account credentials for one or more accounts indicated by the meeting attributes; receiving access credentials from the computing device; and denying access to the event controls in response to the received access credentials not matching the account credentials (It is noted it is obvious and well known in the art that server determines whether the login credential is authorized to join in the conference. If the login credential is not unauthorized (i.e., not matched), the server denies the login request; ¶0054, “when the user clicks the operating button B2, the registration unit 214 transmits information, such as the participant ID, the password, and the password to connect to the access point, to the meeting device 100”; ¶0059, “The credentials include IDs and passwords to identify the participants, and are used to authenticate a participant”; ¶0063; ¶0066, “authenticates the participant based on the ID and the password of the participant transmitted from the participating terminal 200 to permit the participating terminal 200”). 

As to claim 5, Kosugi discloses the method of claim 1, wherein causing the scheduled online communication event to be executed in accordance with the updated attributes comprises: transmitting the updated attributes while the scheduled online communication event is currently executing; and updating, by a remote system executing the event application, the scheduled online communication event while the scheduled online communication event is currently executing (¶0005, “the management unit updates the meeting handout data stored in a predetermined storage area of the server based on meeting handout data that is updated in the memory unit”; ¶0008, “updates, during the meeting…”; ¶0029; ¶0034; ¶0102, “enables centralized updating of the meeting handout. The meeting system 1 is configured to acquire the meeting handout from the meeting device 100 that communicates with the participating terminal 200 via wireless LAN during the meeting”).

As to claim 6, Kosugi discloses the method of claim 1, wherein causing the scheduled online communication event to be executed in accordance with the updated attributes comprises: transmitting the updated attributes to a remote system configured to execute the event application prior to execution of the online communication event (¶0002; ¶0005; ¶0008, “produce updated meeting handout data, and transmits the updated meeting handout data to the server”; ¶0029, “the meeting device 100 compares the current meeting handout with the handout before the meeting”; ¶0035, “managed updating of meeting handout data that allow users to share and update information at predetermined times before or after the meeting has started and to ensure that the updated meeting handout data is shared to other participating terminals”). 

As to claim 7, Kosugi discloses the method of claim 1, wherein the online communication event is at least one of a video conference, teleconference, web meeting, or online chat (Fig. 1; ¶0001, “online meeting systems”), and wherein the event attributes comprise at least one of sharing permissions, access permissions, participation permissions, dial-in settings, video settings, audio settings, chat settings, and display settings (Figs. 3-4; ¶0062, “the invitation information H contains information, such as the URL for meeting information, the name of the meeting, the meeting ID, the URL for storage place, the names of participants, credentials”; ¶0087). 

As to claim 8, Kosugi discloses the method of claim 1, wherein receiving the event attributes for the scheduled online communication event comprises receiving the event attributes from a remote computing system executing a scheduling application (¶0029, “the meeting device 100 sends a mail to the participants, informs a display unit 204 of each of the participating terminals 200 via an application program on the meeting that is installed in the participating terminal 200, or displays as such on a display in the meeting room”). 

As to claim 9, Kosugi discloses the method of claim 1, further comprising: extracting the event identity information from an access request generated through an application executing on a remote device (¶0029); and transmitting the GUI descriptors to the remote device to cause the event controls to be displayed through an interface embedded in the application executing on the remote device (Fig. 4; S117-S118, Fig. 9; ¶0029; ¶0053; ¶0054; ¶0088, “transmits the meeting information G to the meeting device 100 (Step S108)”; ¶0091, “creates invitation information in accordance with the meeting information G, and transmits the invitation information to each participating terminal 200 (Step S117)”).

As to claim 10, it is rejected for the same reasons set forth in claim 1 above. In addition, Kosugi discloses a system for providing access to event controls outside of a native application, the system comprising: one or more hardware processors: a memory, storing instructions, which when executed, cause the one or more hardware processors to perform operations (Fig. 2; Fig. 5; Fig. 8).

As to claim 11, it is rejected for the same reasons set forth in claim 2 above.

As to claim 12, it is rejected for the same reasons set forth in claim 3 above.

As to claim 13, it is rejected for the same reasons set forth in claim 4 above.

As to claim 14, it is rejected for the same reasons set forth in claim 5 above.

As to claim 15, it is rejected for the same reasons set forth in claim 6 above.

As to claim 16, it is rejected for the same reasons set forth in claim 7 above.

As to claim 17, it is rejected for the same reasons set forth in claim 8 above.

As to claim 18, it is rejected for the same reasons set forth in claim 9 above.

As to claim 20, it is rejected for the same reasons set forth in claims 2 and 3 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nelson et al. (US 2019/0273767), Kimball et al. (US 2021/0014287), Valliani (US 2019/0392395), Rogynskyy et al. (US 2019/0362317), Hassan et al. (US 2020/0145532) disclose method and system for conducting electronic meetings over computer networks using interactive whiteboard applicants and mobile devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 




/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        April 14, 2021